Citation Nr: 0820922	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for major depressive 
disorder, claimed as secondary to already service-connected 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from August 2003 and January 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In January 2008, the Board reopened the previously denied, 
and unappealed, claim on the basis of new and material 
evidence.  The Board then remanded this case to the RO, via 
the Appeals Management Center (AMC), for further development 
- specifically, to have the veteran undergo a VA mental 
status evaluation for a nexus opinion indicating whether his 
major depressive disorder is attributable to his military 
service, and in particular, to his already service-connected 
pulmonary tuberculosis.

Regrettably, the Board must again remand this case to the RO 
via the AMC.


REMAND

As mentioned, in the prior January 2008 remand, the Board 
requested a VA mental status evaluation for a nexus opinion 
concerning whether it is at least as likely as not that the 
veteran's major depressive disorder is attributable to his 
military service from July 1967 to December 1969, and in 
particular whether it is somehow related to his already 
service-connected pulmonary tuberculosis (that is, either 
proximately due to, the result of, or permanently aggravated 
by this condition).  See 38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



The veteran had the requested VA mental status examination in 
February 2008.  Following a review of the claims file for the 
pertinent medical and other history and conclusion of the 
objective clinical portion of the evaluation, the designated 
VA examiner indicated the veteran's chronic physical health 
problems (diabetes, hypertension, chronic obstructive 
pulmonary disease (COPD), etc.), as well as his numerous 
relational, drug-related, legal and occupational problems 
could have contributed in part to his major depressive 
episodes.  The VA examiner then added that he was unable to 
determine whether it is at least as likely as not that the 
veteran's major depressive disorder is attributable to his 
military service from July 1967 to December 1969 without 
resorting to mere speculation.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service - including, as 
claimed here, by way of an already service-connected 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like 
this amount to "nonevidence," neither for nor against the 
claim, because service connection may not be based on 
speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

And while it is indeed true the Board indicated in its prior 
January 2008 remand that it was permissible for the 
designated VA examiner to respond in this manner, if he or 
she indeed was simply unable to determine the cause of the 
veteran's major depressive disorder without resorting to mere 
speculation, so not a violation of the Board's remand 
directive (see Stegall v. West, 11 Vet. App. 268, 271 
(1998)), the Board is simply unable to fairly decide this 
appeal unless and until this necessary medical opinion is 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is again REMANDED for the following 
development and consideration:

1.  If possible, return the file to the 
VA psychologist that recently examined 
the veteran in February 2008, following 
the Board's prior remand, for a 
supplemental medical nexus opinion 
indicating whether it is at least as 
likely as not that the veteran's major 
depressive disorder is attributable to 
his military service from July 1967 to 
December 1969 - and, in particular, 
whether it is somehow related to his 
already service-connected pulmonary 
tuberculosis (that is, either proximately 
due to, the result of, or permanently 
aggravated by this condition).

Reiterate to the designated examiner that 
the term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  But unlike 
when previously requested to provide this 
opinion, ask that she please make every 
effort to provide a more 
definitive response since the Board is 
unable to fairly decide this appeal 
without this necessary information (i.e., 
if the examiner cannot provide this 
opinion without speculating, as she 
previously indicated, this amounts to 
"nonevidence" that is neither for nor 
against the claim).

The claims file, including a complete 
copy of this remand (and the prior 
remand), must be made available to the 
examiner for review of the pertinent 
medical and other history.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then have the veteran 
reexamined by someone equally qualified 
to make the necessary determination.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



